Dolan, P.J.
Plaintiff initiated this action against her stepfather to recover monies allegedly deposited in a bank account for her benefit by the defendant pursuant to the Uniform Gifts to Minors Act. Defendant claimed that he opened the account in error. The court found for the defendant and the plaintiff appealed.
The trial court found that the defendant did not make a gift to the plaintiff pursuant to the Uniform Gifts to Minors Act There were no other written findings. This is a finding of fact from which there is no appeal. Scanzillo v. North American Phillips Lighting Corporation, 1989 Mass. App. Div. 225, 226.
Given the procedural posture of this case, there are no questions of law for this division to review. Plaintiff did not file any requests for rulings of law. It is now clear and well established that, in the posture of this case, the filing of a request for a ruling of law is necessary to gain appellate review in the appellate division. Arent v. Feinstein, 1989 Mass. App. Div. 68.
Report dismissed.